Citation Nr: 1811702	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to July 26, 2016 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) with moderate alcohol use disorder.  

2.  Entitlement to a compensable rating prior to July 28, 2016 and a rating in excess of 10 percent thereafter for left eye pterygium.   

3.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis.  

4.  Entitlement to an initial compensable rating for a right wrist scar. 

5.  Entitlement to service connection for a right eye disability, to include cataract and pterygium.    

6.  Entitlement to service connection for a left knee disability other than service-connected left knee strain, to include left knee patellofemoral syndrome with instability and left knee osteoarthritis. 

7.  Entitlement to service connection for a right knee disability.  

8.  Entitlement to service connection for a bilateral foot disability.

9.  Entitlement to service connection for a left upper extremity disability.  

10.  Entitlement to service connection for a right upper extremity disability.  

11.  Entitlement to service connection for a left shoulder disability.  

12.  Entitlement to service connection for an upper respiratory disability.  

13.  Entitlement to service connection for an acquired psychiatric disability other than service-connected PTSD.  


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2016, the Board remanded the claims for additional development.  

In a November 2016 rating decision, the Appeals Management Center (AMC) increased the Veteran's PTSD disability rating to 50 percent, effective July 26, 2016.  The AMC also increased the left pterygium rating to 10 percent, effective July 28, 2016.  In as much as higher ratings are available for PTSD and left pterygium, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for PTSD and increased rating for left pterygium remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In a November 2016 rating decision, the AMC also granted service connection for allergic rhinitis, claimed as a chronic sinus condition, and assigned a 10 percent rating, effective April 14, 2009.  In that decision, the AMC additionally granted service connection for a right wrist scar, evaluated as noncompensably disabling, effective April 14, 2009.  The Veteran submitted a timely notice of disagreement with the assigned ratings for both awards of service connection, but the AOJ has not yet issued a statement of the case with regard to these issues.  The Board is remanding these issues below.  

Relevant to the Veteran's claim of entitlement to service connection for a right eye disability, the RO originally adjudicated the issue as a claim for right eye pterygium.  Given that the clinical evidence of record contains right eye diagnoses other than pterygium, to include right eye cataract and pterygium, see July 2016 Disability Benefits Questionnaire (DBQ) report; July 2015 VA ophthalmology consult note, the  Board has recharacterized the issue as entitlement to service connection for a right eye disability, to include cataract and pterygium.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

With regard to the issue of entitlement to service connection for a left knee disability other than service-connected left knee strain, the Board observes that during the pendency of the appeal, in a November 2012 rating decision, the AOJ granted service connection for left knee strain, evaluated as 10 percent disabling from March 12, 2009.  Given that the clinical evidence of record contains left knee diagnoses other than the service-connected left knee strain, namely left knee osteoarthritis and left knee patellofemoral syndrome with instability, as well as nexus opinions addressing these additional left knee diagnoses, the issue of entitlement to service connection for a left knee disability other than left knee strain remains on appeal, as decided below. 

Further, additional evidence, to include June 2017 DBQ reports containing evaluations of scars and sinusitis/rhinitis and other conditions of the nose, throat, larynx and pharynx, as well as an additional statement from the Veteran, was added to the record after the issuance of a November 2017 supplemental statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration such additional evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand for issues remanded herein.  Moreover, as the Veteran's claim for service connection for a left knee disability other than service-connected left knee strain is being granted herein, he has suffered no prejudice in the Board considering this newly received evidence with regards to that claim.  

The issues other than the issue of entitlement to service connection for a left knee disability other than service-connected left knee strain, which is decided below, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The medical evidence shows that the Veteran's currently diagnosed left knee osteoarthritis and left knee patellofemoral syndrome are due to an in-service left knee injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee osteoarthritis are met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for left knee patellofemoral syndrome are met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In considering the medical evidence, under the laws and regulations as set forth
above, the Board finds that service connection is warranted for left knee osteoarthritis. 

A May 1978 enlistment examination report reflects that the Veteran's left knee was found to be normal.  Service treatment records contain April 1991 treatment notes for a left knee injury.  In an April 1, 1991 emergency care and treatment note, the Veteran reported a left knee injury involving "tripping . . . [and] twist[ing] [the] L knee."  The treating physician rendered a diagnosis of left knee contusion after observing limited range of motion in the left knee with some tenderness on full flexion and extension, as well as minimal swelling in the lateral aspect of the tibia.  An April 5, 1991 service treatment note reflects that the Veteran's left knee was "hyperextended" four days ago and that he developed swelling thereafter.  An assessment of left knee ligament strain was provided at that time.  

Post-service, in a January 2013 VA radiology note reflects an impression of minimal degenerative change of the left knee with subsequent diagnoses of left knee osteoarthritis.  See January 2013 VA prosthetic consult (providing provisional diagnosis of left knee osteoarthritis); March and December 2016 VA treatment notes.  The Veteran has also been diagnosed with left knee patellofemoral syndrome with instability.  See September 2009 VA examination report.  

As for the diagnosis of left knee osteoarthritis, in an April 2017 addendum opinion, Dr. M.B.G. provided a positive nexus opinion, and in support, cited the April 1991 service treatment notes pertaining to the left knee injury, thereby linking the current diagnosis to the in-service injury.  

The April 2017 opinion serves to link the current left knee osteoarthritis to service, and was based on a full consideration of the records and supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).     Accordingly, based on the foregoing, the Board finds that service connection for left knee osteoarthritis is warranted.   

As for the diagnosis of left knee patellofemoral syndrome, a September 2009 VA contract examiner provided a diagnosis of left knee patellofemoral syndrome with instability.  An August 2012 DBQ examiner recognized such diagnosis (along with the Veteran's service-connected left knee strain) in an October 2012 addendum opinion and provided a positive nexus opinion.  As rationale, the examiner explained that his left knee condition was "consistent with his medical records" illustrating the nature of his in-service left knee symptoms after the initial left knee injury during service.  

Resolving all doubt in the Veteran's favor, the August 2012 opinion serves to link the diagnosis of left knee patellofemoral syndrome to the Veteran's service.  Therefore, service connection is established for left knee patellofemoral syndrome with instability. 


ORDER

Service connection for left knee osteoarthritis is granted. 

Service connection for left knee patellofemoral syndrome with instability is granted.  



REMAND

Right Eye Disability 

The Veteran generally contends that a right eye disability is related to service.  

A May 1978 enlistment examination report notes normal findings referable to the right eye. Subsequent service treatment records contain various complaints referable to the right eye.  October 1981 service treatment records note a diagnosis of "probable" right eye conjunctivitis as well as complaints of bilateral eye redness and swelling.  A July 1987 service treatment record reflects a diagnosis of right eye pinguecula.  An October 1991 service treatment record reflects a complaint of right eye infection.  A July 1993 service treatment record notes that the Veteran reported itchy right eye. 

Post service, the Veteran was diagnosed with right eye cataract as well as right pterygium, as reflected in a July 2016 DBQ report and July 2015 VA ophthalmology consult note, respectively.  

The Veteran was last afforded a DBQ examination for the claimed right eye disability in July 2016.  In an August 2016 opinion, the examiner rendered a negative nexus opinion based on his finding that there was no current diagnosis of pterygium in the right eye.  Given the factual error, an addendum opinion was issued in April 2017.  The examiner provided a negative nexus opinion for the diagnosis of right eye pterygium, but failed to address the current diagnosis of right eye cataract disability.  Given that no medical opinion evidence of record addresses the nexus elements for right eye cataract disability, a remand is necessary to obtain one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Left Eye Pterygium 

With regard to the increased rating claim for left eye pterygium, the Board observes that establishment of service connection for right eye disability could potentially result in a higher rating for left eye disability under the pertinent rating criteria.  See 38 C.F.R. § 4.79.  In this regard, when rating loss of visual acuity in one eye, the remaining non-service-connected eye is assigned a visual acuity of 20/40 regardless of the actual level of acuity.  38 C.F.R. § 4.75(c).  Therefore, as the resolution of the above-remanded service connection claim for a right eye disability could potentially impact the Veteran's higher rating claim for the left eye disability, the increased rating claim is inextricably intertwined with the other matter currently being remanded.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Right and Left Upper Extremity Disabilities 

The Veteran generally contends that he has right and left upper extremity disabilities due to service.  

Service treatment records contain an April 1994 treatment note in which the Veteran reported "weak[ness]" and "small pain" in the left shoulder as well as an April 1994 report of medical history in which the service examiner noted weakness and "mild tenderness" in the left shoulder.  As for the right upper extremity, a March 2000 treatment record notes a diagnosis of right shoulder bursitis.  

Post service, the Veteran has reported neurological symptoms in both upper extremities.  See August 2008 private treatment record (noting bilateral arm tenderness and tingling). 

While a July 2016 DBQ examiner found that there was no diagnosis for a right upper extremity neurological disability, in November 2017, the Veteran submitted a June 2017 DBQ report, in which the examiner indicated neurological symptoms as to the right upper extremity, to include "pain with use of R thumb" as well as "slight [decreased] grip on R [hand]."  The examiner then suggested that such right upper extremity symptoms may be related to the service-connected right wrist scar, given that "scar may attach skin to underlying tendon."  He indicated that the Veteran "needs further eval[ulation] for tx" and suspected a diagnosis of "possible release" for the noted neurological symptoms, but he did not provide a nexus opinion.  Based on the foregoing, the Board finds that a remand is necessary to determine whether there is a right upper extremity disability underlying the reported neurological symptoms, and if so, to address whether such disability is due to service, to include as secondary to the service-connected right wrist scar.  

With regard to the claimed left upper extremity disability, the July 2016 DBQ examiner also found that there was no relevant diagnosis, but in an August 2016 opinion, she went on to provide a negative nexus opinion for a diagnosis of left upper extremity paresthesia.  On remand, clarification should be sought as to this discrepancy. 

Upper Respiratory Disability

With regard to the upper respiratory disability claim, in August 2012, the Veteran underwent a DBQ examination for respiratory conditions.  The examiner indicated that there was no diagnosis of a respiratory condition, but in the medical history description, he made a contradictory finding that the Veteran's respiratory condition required the use of oral or parenteral corticosteroid medications and specified that the Veteran required "Nasonex and Zyrtec" to control his respiratory symptoms.  Given these inconsistent findings, in May 2016, the Board instructed the AOJ to afford the Veteran a new VA examination for the claimed upper respiratory disability and to seek clarification for the above-noted findings from the examiner.

Since the May 2016 remand, an August 2016 opinion was issued, but the examiner failed to make the requested clarification as to the contradictory findings contained in the August 2012 DBQ report.  Moreover, the Veteran has not been afforded a VA examination specific to upper respiratory conditions, as directed in the previous Board remand.  Given this deficiency, a remand is required to ensure compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Acquired Psychiatric Disability Other Than Service-Connected PTSD 

In the May 2016 remand, the Board instructed the AOJ to afford the Veteran a VA examination to determine whether there are diagnoses for an acquired psychiatric disability other than the service-connected PTSD, and if so, whether such are related to service.  In a July 2016 DBQ report, the examiner diagnosed alcohol use disorder, but found that such symptoms were unable to be differentiated from PTSD symptoms.  However, the examiner failed to render a nexus opinion for all acquired psychiatric disabilities, as specified in the prior Board remand.  In this regard, the clinical evidence contains diagnoses of major depressive disorder and unspecified depressive disorder.  See October 2014 and March 2015 VA mental health notes.  Given this deficiency, a remand is necessary to obtain an addendum opinion to ensure compliance with the prior Board remand.  Stegall, 11 Vet. App. at 268.  

Allergic Rhinitis and Right Wrist Scar 

As referenced in the Introduction, in the November 2016 rating decision, the AMC granted service connection for allergic rhinitis, claimed as a chronic sinus condition, and assigned a 10 percent rating, effective April 14, 2009.  In that decision, the AMC also granted service connection for a right wrist scar, evaluated as noncompensably disabling, effective April 14, 2009.  The Veteran submitted a timely notice of disagreement with the assigned ratings for both awards of service connection, but the AOJ has not issued a statement of the case with regard to these issues.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its decision, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Remaining Issues 

With regard to the remaining issues, namely the higher rating claim for PTSD and service connection claims for right knee disability, bilateral foot disability, and left shoulder disability, a remand is necessary to procure outstanding clinical records as identified by the Veteran.  In this regard, the Veteran submitted various authorization forms to VA in effort to obtain private and VA treatment records.  In the May 2016 remand, the Board identified many of the authorization forms, to include an August 2009 authorization request for updated private treatment records from Dr. S.K. associated with Piedmont Physicians dated through December 2009, August 2009 authorization request for private records from Southern Regional Medical Center in Riverdale, Georgia, and December 2012 authorization requests for Ankle and Foot of Georgia as well as treatment records from Dr. R.W located in Fayetteville, Georgia.  Per the Board's instructions, the AOJ asked the Veteran to submit release forms for his medical care providers.  The Veteran responded with a release form in June 2017 for records from Dr. T.H. and the Atlanta VA Medical Center.  The AOJ obtained such records.  Pertinently however, in November 2017, the Veteran submitted another authorization request for updated private treatment records from Dr. T.H. and for updated VA treatment records, dated through December 31, 2017.  The AOJ attempted to obtain Dr. T.H.'s records through the Private Medical Records Retrieval Center, but the Center rejected the request, indicating it was an "exact duplicate" of a prior request.  The Board notes that while this request was indeed for records for the same physician, Dr. T.H., the last request was fulfilled in June 2017.  It is possible the Veteran sought additional treatment from Dr. T.H. since that time through December 31, 2017.  Similarly, VA treatment records dated through December 31, 2017 should have been requested.  In order to comply with VA's duty to make reasonable efforts to obtain records that are likely to be relevant the remaining claims, these issues are deferred pending the AOJ's additional attempts to obtain all identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of higher rating claims for allergic rhinitis and a right wrist scar.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims, to specifically include private treatment records from Dr. S.K. associated with Piedmont Physicians dated through December 2009; Southern Regional Medical Center located in Riverdale, Georgia; Ankle and Foot of Georgia; Dr. R.W. located in Fayetteville, Georgia; as well as Dr. T.H. and VA treatment records dated at least through December 2017.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

3.  Return the claims file, to include a copy of this remand, to the examiner who issued the April 2017 opinion, if available, for an addendum opinion addressing the nexus elements for the Veteran's right eye cataract.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has a right eye cataract that had onset in, or is otherwise related to the Veteran's military service.   

In rendering the requested opinion, the examiner should consider all evidence of record, to specifically include, but not limited to, the above-referenced service treatment records pertaining to the right eye.  

The examiner should also consider the Veteran's competent observations of experiencing such symptoms since service.  

A complete rationale for all opinions offered should be provided. 

4.  Afford the Veteran a VA examination for the claimed bilateral upper extremity disabilities.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to right and left upper extremities, present since the date of the claim (i.e. since April 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

In this regard, the examiner must address the June 2017 DBQ report, in which the examiner indicated neurological symptoms as to the right upper extremity, to include "pain with use of R thumb" as well as "slight [decreased] grip on R [hand]" and suspected a diagnosis of "possible release" for the reported neurological symptoms.  The examiner should also clarify whether the Veteran has a diagnosis relevant to left upper extremity paresthesia or other disabilities underlying his complaints of bilateral arm tingling as shown in the August 2008 private treatment record.  

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability had its onset in, or is otherwise related to the Veteran's military service.   

(C) Notwithstanding the above, the examiner should also offer an opinion as to whether it is at least as likely as not that Veteran's right upper extremity disability was caused OR aggravated (worsened beyond the natural progression) by his service-connected right wrist scar.  

In rendering the above-requested opinion, the examiner should address the June 2017 DBQ examiner's suggestion that the reported right upper extremity symptoms may be related to the service-connected right wrist scar, given that "[the] scar may attach skin to underlying tendon."  

The examiner should consider all evidence of record, to include lay statements and clinical records, including the referenced service treatment records. 

A complete rationale for all opinions offered should be provided. 

5.  Afford the Veteran a VA examination for the claimed upper respiratory disability.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to upper respiratory conditions, present since the date of the claim (i.e. since April 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.  

In this regard, the examiner must address the discrepancy between the August 2012 DBQ examiner's initial finding that the Veteran had no upper respiratory disability, and his subsequent findings that the Veteran used "Nasonex and Zyrtec" and that his respiratory condition required use of inhalational anti-inflammatory medication on a daily basis.  

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability had its onset in, or is otherwise related to the Veteran's military service.   

In rendering the requested opinions, the examiner should consider all evidence of record, to include lay statements and clinical records.  

The examiner should also consider the Veteran's competent observations of experiencing such symptoms since service.  

A complete rationale for all opinions offered should be provided. 

6.  Return the claims file, to include a copy of this remand, to the July 2016 examiner, for an addendum opinion addressing the nexus elements for the Veteran's claimed acquired psychiatric disability other than PTSD.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses for an acquired psychiatric disability other than PTSD, present since the date of the claim (i.e. since April 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

In this regard, the examiner should specifically consider the October 2014 and March 2015 VA mental health consult notes reflecting the diagnoses for major depressive disorder and unspecified depressive disorder, respectively. 

(B) For each diagnosis, the examiner should opine whether such diagnosis is a manifestation or otherwise part of the service-connected PTSD symptomatology. 

(C) For each diagnosis found not to be a manifestation or otherwise part of the service-connected PTSD, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that such had its onset in, or is otherwise related to service.  

A complete rationale for all opinions offered should be provided. 

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




______________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


